Citation Nr: 1432399	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-48 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for symptomatic atrial arrhythmia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The appellant served in the U.S. Army Reserve starting in approximately October 1985 and was medically discharged after December 1999.  At this time, the record does not establish the appellant's exact dates of service nor does it show her periods of duty (whether for active duty, active duty for training or inactive duty for training) although it appears she served her initial period of active duty for training from June to October of 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied reopening of a previous claim for service connection for symptomatic atrial arrhythmia.  The Board finds, however, that the appellant's claim is not one to reopen but must be considered on the merits without the need for new and material evidence as additional service treatment records that were not previously before the RO at the time of its initial decision on the appellant's claim in August 2011 and are relevant to the appellant's claim were associated with the claims file in October 2008.  See 38 C.F.R. § 3.156(c) regarding handling of claims when relevant official service department records are received or associated with a claims file after a decision has already been rendered and which had not been considered at that time.  Consequently, the Board has recharacterized the issue and need not decide whether new and material evidence has been received to reopen the previously denied claim.

The appellant submitted additional evidence directly to the Board in May 2010.  Her representative waived consideration of that evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (c) (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for symptomatic atrial arrhythmia that she claims either had its onset or preexisted her entry into service.  She contends alternatively that the onset of her symptomatic atrial arrhythmia was in February 1998 when she had a syncopal episode during a PT test or that a preexisting condition was aggravated by her physical training during her service resulting in her symptomatic atrial arrhythmia.  

The appellant's service and her duty status at the time of the claimed onset of her symptomatic atrial arrhythmia in February 1998 must be clarified.  The evidence of record indicates that the appellant was a member of the U.S. Army Reserve from approximately October 1985 to December 1999 and that she served an initial period of duty from June to October of 1986, which given her Reservist status, appears to be her initial period of active duty for training.  There is nothing, however, in the claims file to verify the appellant's periods of duty, in other words, any periods of active duty, active duty for training or inactive duty for training.  This is important because, although the appellant entered into her Reserve service the latter part of 1985, the onset of her symptomatic atrial arrhythmia appears to have been in February 1998, more than 12 years later.  The service treatment records show that the appellant had a syncopal episode in February 1998 while on a two mile run during a PT test.  None of the records show what her duty status was at that time (except for indicating her component or branch was U.S. Army Reserve).  The appellant's duty status is important to know because, as a Reservist, she must establish "veteran" status before she is entitled to service connection for the claimed condition.

Simply because the appellant was diagnosed to have and treated for symptomatic atrial arrhythmia while she was enrolled in the U.S. Army Reserve does not mean that she should be service-connected for this condition.  It must be determined whether she has achieved the status of "veteran" for purposes of her Reserve service in order to obtain service connection for any injury or disease incurred or aggravated in the line of duty during that period of inactive service.  The term "veteran" is defined as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2); see 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" means active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24). 

Thus, if the appellant was on active duty at the time of the onset of her symptomatic atrial arrhythmia, she would attain "veteran" status merely by virtue of her duty status at that time.  However, in order for her to achieve "veteran" status for any period of service other than active duty service and to, thus, be eligible for service connection for a disability claimed to have been incurred during such service, the record must establish by a preponderance of the evidence that she was disabled during active duty for training due to a disease or injury incurred or aggravated in the line of duty or she was disabled from an injury incurred or aggravated during inactive duty for training, except for if she had an acute myocardial infarction, cardiac arrest or a cerebrovascular accident.  See Mercado-Martinez v. West, 11 Vet. App. 419; Paulson v. Brown, 7 Vet. App. 470; Biggins v. Derwinski, 1 Vet. App. 478.  

Consequently, on remand, the appellant's service personnel records should be obtained.  If not already a part of the service personnel records, additional documentation should be obtained with regard to the following:  (1) the appellant's actual period of Reserve service (i.e., entry and separation dates); (2) the appellant's specific periods of duty and her status during each period (i.e., whether she was on active duty, active duty for training or inactive duty for training); and (3) her period of duty from June to October of 1986 (such as a DD 214).

The appellant has identified that she has been treated by private physicians since 1998 and some treatment notes and statements from these physicians are in the claims file as either part of the service treatment records or as evidence related to the appellant's initial claim for service connection filed in December 2000.  However, no treatment records subsequent to October 1999 have been associated with the claims file.  Rather, in relation to her current claim, the appellant only submitted statements from her present treating physician (who is the same physician whose treatment records were previously obtained) that are dated in April 2009 and April 2010.  Since the VA examiner who conducted the October 2009 examination and rendered a medical opinion relied in part upon the absence of treatment records showing continuing symptomatic atrial arrhythmia, this private physician's treatment records should be obtained on remand after obtaining a release from the appellant or submitted directly by the appellant.

The October 2009 VA examination is inadequate because the VA examiner was not asked to render the appropriate medical opinions based upon the appellant's duty status at the time of the onset of her symptomatic atrial arrhythmia.  Thus, once any attainable documentary evidence has been obtained and associated with the claims file, the appellant should be scheduled for a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's service personnel records from her period of service with the U.S. Army Reserve.  If not already shown in the service personnel records, the following additional evidence should be obtained:

a.  Documentation of the appellant's actual period of service with the U.S. Army Reserve (i.e., her entry and separation dates).

b.  A DD Form 214 or other documentation relating to the period of duty from June to October of 1986.

c.  Documentation of the appellant's specific periods of duty and her status during each period of duty (i.e., active duty, active duty for training or inactive duty for training).  

2.  Contact the appellant and ask her to complete a release form authorizing VA to obtain the treatment records of the private physician who authored the April 2009 and April 2010 letters.  The appellant should be advised that, in lieu of submitting a completed release form, she can submit these private medical treatment records to VA herself.  If the appellant provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The appellant and her representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

3.  After all additionally obtained evidence has been associated with the claims file, schedule the appellant for an appropriate VA examination.  The claims file must be provided to the examiner for review.  The examiner should be advised of the appellant's duty periods and what her status was during each one (i.e., whether she was on active duty, active duty for training or inactive duty for training).

After reviewing the claims file and examining the appellant (including conducting any necessary diagnostic tests and/or studies), the examiner should be asked to provide the following opinions:  (The Board notes that the questions asked may appear to be repetitive; however, as it does not currently know the appellant's duty status at the time of the onset of her symptomatic atrial arrhythmia, the questions below are designed to elicit the correct medical opinion based upon the appellant's actual duty status (as set forth by the AOJ) if the onset is determined to be during a period of duty.  Thus, the Board asks the examiner to answer all the applicable questions to the best of his/her ability.)

a.  Is the appellant's symptomatic atrial arrhythmia the result of an injury or is it a product of a disease process?
   
b.  To the best of your medical knowledge, when was the onset of the appellant's symptomatic atrial arrhythmia?  Was it in February 1998 when the appellant had a syncopal episode when doing a two mile run during a PT test or was that when it merely manifested and the actual onset was prior to that time?
   
c.  If the appellant was on inactive duty for training at the time of the onset of her symptomatic atrial arrhythmia and her symptomatic atrial arrhythmia is the result of an injury, is it at least as likely as not (i.e., at least a 50 percent probability) that the injury that caused her symptomatic atrial arrhythmia was incurred during that period of inactive duty for training or is related to another preexisting injury or condition (e.g., the grade i-ii systolic murmur noted on the October 1985 enlistment examination)?  

If her symptomatic atrial arrhythmia was due to an injury that was incurred prior to her entry into the period of duty when it had its onset, is it at least as likely as not (i.e., at least a 50 percent probability) that it was permanently aggravated during any period of duty subsequent to the injury?  (Of note, the appellant's private treating physician has stated that her symptoms were present on entering into the military service and her symptomatic atrial arrhythmia is exacerbated by strenuous physical exertion.  Thus she has alleged that her physical training aggravated a preexisting condition, i.e., the grade i-ii systolic murmur noted on her October 1985 enlistment examination.)
   
d.  If the appellant was on active duty for training at the time of the onset of her symptomatic atrial arrhythmia, is it at least as likely as not (i.e., at least a 50 percent probability) that her symptomatic atrial arrhythmia preexisted her entry into that period of active duty for training or is related to another preexisting condition (e.g., the grade i-ii systolic murmur noted on the October 1985 enlistment examination)?  
If so, was her preexisting condition permanently aggravated during any subsequent period of active duty for training or active duty?  (Of note, the appellant's private treating physician has stated that her symptoms were present on entering into the military service and her symptomatic atrial arrhythmia is exacerbated by strenuous physical exertion.  Thus she has alleged that her physical training aggravated a preexisting condition, i.e., the grade i-ii systolic murmur noted on her October 1985 enlistment examination.)
   
e.  If the appellant was on active duty at the time of the onset of her symptomatic atrial arrhythmia, is there clear and unmistakable evidence that the symptomatic atrial arrhythmia pre-existed her entry into this period of active duty; and, if so, is there clear and unmistakable evidence that it was not aggravated during this period of active duty or any period of active duty or active duty for training thereafter?  (Of note, the appellant's private treating physician has stated that her symptoms were present on entering into the military service and her symptomatic atrial arrhythmia is exacerbated by strenuous physical exertion.  Thus she has alleged that her physical training during service aggravated a preexisting condition, i.e., the grade i-ii systolic murmur noted on her October 1985 enlistment examination).
   
4.  Thereafter, the appellant's claim should be readjudicated.  In readjudicating her claim, it must first be determined what the appellant's duty status was at the time of the onset of her symptomatic atrial arrhythmia and whether this entitles her to "veteran" status for purposes of VA compensation benefits.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the appellant and her representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



